PIVARNIK, Justice.
Defendant-appellant, Robert Robinson, entered a guilty plea to murder on July 25, 1978. He was sentenced to thirty (30) years imprisonment. A hearing was held on defendant’s motion for post-conviction relief under Ind.R.P.C. 1 on November 18, 1980. This motion was denied later that month and the present appeal follows.
The only error asserted in the denial of post-conviction relief is that the trial judge did not explain to defendant the elements of the crime of murder and that if the trial court had explained the elements to defendant then he would have understood that voluntary intoxication would be a defense to the crime and would not have pled guilty.
*74Defendant did not testify before the trial court at the post-conviction hearing. The only evidence presented was a transcript of the guilty plea entry which counsel argued was demonstrative of the fact that the court did not instruct the defendant as to the elements of the crime of murder and therefore required the setting aside of the guilty plea and sentencing and the granting of a new trial to appellant.
The burden of proof in a post-conviction hearing is on the petitioner to establish grounds for relief by a preponderance of the evidence. Herman v. State, (1979) Ind., 395 N.E.2d 249, 252; Lenoir v. State, (1977) 267 Ind. 212, 213, 368 N.E.2d 1356, 1357. The trial court is the trier of fact and sole judge of the weight of the evidence and credibility of the witnesses. A judgment of the trial court will not be disturbed unless the evidence is without conflict and leads inescapably to a conclusion which is contrary to that reached by the trial court. Herman, supra; Perkins v. State, (1975) 263 Ind. 270, 271, 329 N.E.2d 572, 573.
There was no evidence presented to the trial court except the transcript of the guilty plea hearing. Neither defendant nor anyone else testified nor offered any evidence that defendant was, in fact, misled, misunderstood or acted to his prejudice because of a lack of knowledge of his rights. The transcript shows that there was a lengthy discussion between the judge, defendant, defendant’s attorney, and the prosecutor at the entry of the guilty plea. The trial judge clearly and in detail explained all of defendant’s constitutional rights to him, which complies with our statute, Ind. Code § 35-4.1-1-3 (Burns Repl.1979) and the mandate of the United States Supreme Court in Boykin v. Alabama, (1969) 395 U.S. 238, 89 S.Ct. 1709, 23 L.Ed.2d 274. On questioning from the trial judge and his own attorney, defendant stated he was well aware of the charges brought against him and of the rights he was waiving by entering the guilty plea. He told the judge he had admitted to the police he committed this crime because he had remorse for it and wanted to get it off his chest. He said he knew he had to serve some time in prison and felt it was justified that he spend thirty years in prison to pay his debt to society. In response to questions from his attorney, defendant stated that he had' been drinking the day of the murder and felt he was drunk but he was also aware that witnesses at the scene would testify that he was not so intoxicated that he did not understand what he was doing. Defense attorney also stated that he looked in vain for a witness to testify to defendant’s drinking habits but defendant admitted that there was not anything he wanted done that his attorney had not already done for him. The defendant was willing to plead guilty to receive a thirty-year sentence and have the robbery charge dismissed. He also gave a detailed account of the murder of the taxicab driver and said he shot the driver in the back because he saw him lean forward and reach for something. He later realized that apparently the driver was reaching for his radio microphone but feared at the time that he was reaching for a weapon.
The record clearly shows that the court thoroughly questioned the defendant and his attorney to determine that he fully understood the charges against him, his constitutional rights and the provisions of the plea agreement he entered into. It appears that he was aware of the defense of intoxication but determined that it would be unsuccessful at trial. He was also aware that on trial he was risking a far heavier penalty than thirty years, which was the minimum penalty that could be assessed for this crime, and further, would face a conviction for robbery. The trial court properly found that the defendant presented no evidence to support his post-conviction relief petition that warranted the setting aside of his guilty plea and sentencing.
Therefore, finding that the petition has failed to establish grounds for relief by a preponderance of the evidence, we affirm the judgment of the trial court.
GIVAN, C. J., and PRENTICE, J., concur.
HUNTER, J., dissents with separate opinion in which DeBRULER, J., concurs.